Name: Commission Regulation (EC) No 1506/95 of 29 June 1995 determining, for the 1995 marketing year, the estimated loss of income and the estimated level of the premium payable per ewe and per female goat and fixing the second advance payment for this premium
 Type: Regulation
 Subject Matter: agricultural structures and production;  means of agricultural production;  agricultural policy;  accounting
 Date Published: nan

 No L 147/22 30 . 6. 95EN Official Journal of the European Communities COMMISSION REGULATION (EC) No 1506/95 of 29 June 1995 determining, for the 1995 marketing year, the estimated loss of income and the estimated level of the premium payable per ewe and per female goat and fixing the second advance payment for this premium loss of income referred to in the second subparagraph of paragraph 1 of that Article by a coefficient expressing the annual average production of heavy lamb meat per ewe producing these lambs expressed per 100 kilograms of carcase weight ; whereas the coefficient for 1995 has not yet been fixed in view of the lack of full Community statistics ; whereas, pending the fixing of that coefficient, a provisional coefficient should be used ; whereas Article 5 (3) of that Regulation also fixes the amount per ewe for producers of light lambs and per female of the caprine species and at 80 % of the premium per ewe for producers of heavy lambs ; Whereas, pursuant to Article 8 of Regulation (EEC) No 3013/89, the premium must be reduced by the impact on the basic price of the coefficient provided for in para ­ graph 2 of that Article ; whereas that coefficient is fixed by Article 8 (4) at 7 % ; Whereas, in accordance with Article 5 (6) of Regulation (EEC) No 3013/89 , the half-yearly advance payment is fixed at 30 % of the expected premium ; whereas, in accordance with Article 4(3) of Commission Regulation (EEC) No 2700/93 (9), as last amended by Regulation (EC) No 279/94 (10), the advance payment is to be paid only if it is equal to or greater than ECU 1 ; Whereas, for the advance payments, due to the agrimone ­ tary changes which occurred on 1 February 1995 and in order to simplify administrative management, it is appro ­ priate to apply, by derogation from Article 6 of Regula ­ tion (EEC) No 2700/93, the agricultural conversion rate valid on the abovementioned date : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by the Act of Accession of Austria, Finland and Sweden and by Council Regulation (EC) No 1265/95 (2), and in particular Article 5 (6) thereof, Having regard to Regulation (EEC) No 1601 /92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products (3), as last amended by Regulation (EEC) No 1974/93 (4) and in particular Article 13 thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992, relating to the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (*), as last amended by Regu ­ lation (EC) No 150/95 (6), and in particular Article 6 thereof, Whereas Article 5 ( 1 ) and (5) of Regulation (EEC) No 3013/89 provides for the grant of a premium to compensate for any loss of income sustained by producers of sheepmeat and, in certain areas, of goatmeat ; whereas those areas are defined in Annex I to Regulation (EEC) No 3013/89 and in Article 1 of Commission Regulation (EEC) No 1065/86 of 11 April 1986 determining the mountain areas in which the premium for goatmeat is granted f), as amended by Regulation (EEC) No 3519/86 (8); Whereas, pursuant to Article 5 (6) of Regulation (EEC) No 3013/89 and to enable an advance payment to be made to sheepmeat and goatmeat producers, the foresee ­ able loss of income should be estimated in the light of the foreseeable trend in market prices ; Whereas, pursuant to Article 5 (2) of Regulation (EEC) No 3013/89 , the amount of the premium per ewe for producers of heavy lambs is obtained by multiplying the Whereas Regulation (EEC) No 1601 /92 provides for the application of specific measures relating to agricultural production in the Canary Islands ; whereas those measures entail the grant of a supplement to the ewe premium to producers of light lambs and she-goats on the same conditions as those governing the grant of the premium referred to in Article 5 of Regulation (EEC) No 3013/89 ; whereas those conditions provide that Spain is authorized to pay an advance on the said supplemen ­ tary premium ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, (') OJ No L 289 , 7. 10 . 1989 , p. 1 . (2) OJ No L 123 , 3 . 6. 1995, p. 1 . (A OJ No L 173 , 27. 6. 1992, p. 13. (4) OJ No L 180 , 23. 7. 1993, p. 26. Is) OJ No L 387, 31 . 12. 1992, p. 1 . ( 6) OJ No L 22, 31 . 1 . 1995, p . 1 . 0 OJ No L 97, 12. 4. 1986, p . 25 . 8) OJ No L 325, 20. 11 . 1986, p. 17 . 0 OJ No L 245, 1 . 10 . 1993 , p. 99. 10) OJ No L 37, 9 . 2. 1994, p. 1 . 30 . 6. 95 EN Official Journal of the European Communities No L 147/23 HAS ADOPTED THIS REGULATION : Article 1 A difference is hereby estimated between the basic price, reduced by the impact of the coefficient laid down in Article 8 (2) of Regulation (EEC) No 3013/89, and the foreseeable market price during 1995 is ECU 162,785 per 100 kilograms . Article 2 1 . The estimated amount of the premium payable per ewe is as follows :  producers of heavy lambs : ECU 26,046,  producers of light lambs : ECU 20,837 . 2 . Pursuant to Article 5 (6) of Regulation (EEC) No 3013/89, the second advance that the Member States are authorized to pay to producers shall be as follows :  producers of heavy lambs : ECU 7,814 per ewe,  producers of light lambs : ECU 6,251 per ewe . Article 3 1 . The estimated amount of the premium payable per female of the caprine species in the areas designated in Annex I to Regulation (EEC) No 3013/89 and in Article 1 of Regulation (EEC) No 1065/86 : ECU 20,837. 2. Pursuant to Article 5 (6) of Regulation (EEC) No 3013/89, the second advance which the Member States are authorized to pay to goatmeat producers located in the areas designated in paragraph 1 shall be as follows : ECU 6,251 per female of the caprine species. Article 4 By derogation from Article 6 of Regulation (EEC) No 2700/93 the advances of the ewe and she-goat premium for the 1995 marketing year are to be converted at the agricultural conversion rate valid on 1 February 1995 . Article 5 Pursuant to Article 13 (3) of Regulation (EEC) No 1601 /92, the second advance on the supplementary premium for the 1995 marketing year for producers of light lambs and she-goats in the Canary Islands within the limits provided for in Article 1 ( 1 ) of Regulation (EEC) No 3493/90 (1).  ECU 1,563 per ewe in the case of producers referred to in Article 5 (3) of that Regulation,  ECU 1,563 per she-goat in the case of the producers referred to in Article 5 (5) of that Regulation. Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 June 1995. For the Commission Franz FISCHLER Member of the Commission (&gt;) OJ No L 337, 4. 12. 1990, p. 7 .